DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Robert Williams on 13 May 2021.

The application has been amended as follows: 
	Please amend claim 14.

14.    (Withdrawn-Currently Amended) The dishwashing appliance of claim 13, wherein the diverter disk further comprises a cylindrical shaft defining an interior channel having a plurality of cams disposed on an internal surface of the cylindrical shaft and projecting radially inward from the internal surface of the cylindrical shaft, and wherein the inlet of the duct further comprises a boss with a plurality of guide elements extending radially diverter disk to rotate between the first position and the second position.

Election/Restrictions
Claims 1-3, 5, 7-8, and 10 are allowable. The restriction requirement of species, as set forth in the Office action mailed on 02 June 2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 02 June 2020 is hereby withdrawn.  Claims 4, 6, 9, 12-14, and 16-18, directed to a dishwashing appliance are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance, the prior art fails to disclose or make obvious the limitations of claims 1 and 12, claiming a dishwashing appliance comprising: a tub; a first inlet defined in the tub and providing air flow into the wash chamber; a second inlet defined in the tub spaced apart from the first inlet along the vertical direction; a duct comprising an inlet, a first outlet in fluid communication with the first inlet of the tub, and a second outlet in fluid communication with the second inlet of the tub; and a fan configured to urge air through the duct.
The closest prior art of record is that of DE 102014222541 to Lutz et al. (Lutz).  Lutz teaches a dishwashing appliance comprising a tub defining a wash chamber; an inlet; a fan; and a diverter disk rotatable between a first position and a second position, wherein the diverter disk permits air flow into the wash chamber via the inlet in a first direction when the diverter disk is in the first position and in a second direction when the diverter disk is in the second position.
Lutz does not teach a first inlet defined in the tub and providing air flow into the wash chamber; a second inlet defined in the tub spaced apart from the first inlet along the vertical direction; a duct comprising an inlet, a first outlet in fluid communication with the first inlet of the tub, and a second outlet in fluid communication with the second inlet of the tub; and a fan configured to urge air through the duct.
The advantage of the current invention over that of Lutz is the configuration of the multiple inlets and outlets wherein a top region and a bottom region of the dishwasher may be separately serviced thereby more efficiently drying the dishes 
Since claim 1 and 12 are allowed, claims 2-10, 13-14, and 16-18 which depend thereon are also allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEE OSTERHOUT whose telephone number is (571)270-7379.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BENJAMIN LEE OSTERHOUT
Primary Examiner
Art Unit 1711



/BENJAMIN L OSTERHOUT/Primary Examiner, Art Unit 1711